       
   
 

Case 5:19-cv-00293-JM Document 25 Filed GY
yy) YX Lh

U.S. Department of Justice
Civil Rights Division

 

7 ry re
re . . iL D
168-9-0/666818 Special Litigation Section - PHB EASTES DISTRICT COURT
950 Pennsylvania Avenue, NW DISTRICT Ai KANSAS

5 ; \A-Cr- 3 Washington, DC 20530 SEP 9 ” 2019

July 22, 2019 JAMES W
By. MACK, CLERK

Jack Greene , DEP CLERK
P.O. Box 400
Grady, AK 71644

     
 

Dear Mr. Greene:

Thank you for your letter. The Special Litigation Section
relies on information from community members to identify civil
rights violations. Each week, we receive hundreds of reports of
potential violations. We collect and analyze this information
to help us select cases, and we may also use this information as
evidence in an existing case. We will review your letter to
decide whether it is necessary to contact you for additional
information. We do not have the resources to follow-up on every
letter.

The Special Litigation Section is one of several Sections
in the Civil Rights Division. We work to protect civil rights
in four areas: 1) the rights of people in state or local
institutions, including: jails, prisons, juvenile detention
facilities, and health care facilities for persons with
disabilities (including whether persons in health care
facilities should be getting services in the community instead) ;
2) the rights of people who interact with state or local police
or sheriffs' departments; 3) the rights of people to have safe
access to reproductive health care clinics or religious
institutions; and 4) the rights of people to practice their
religion in state and local institutions. We are not authorized
to address issues with federal facilities or federal officials.

If your concern is not within this Section's area of work,
you may wish to consult the Civil Rights Division web page to
find the correct section: www.justice.gov/crt.

 

The Special Litigation Section only handles cases that
arise from widespread problems that affect groups of people. We
do not assist with individual problems. We cannot help you
recover damages or any personal relief. We cannot assist in
criminal cases, including wrongful convictions, appeals or
sentencing.

If you have an individual problem or seek compensation or
some other form of personal relief, you may wish to consult a
private attorney or a non-profit or legal aid organization for
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 2 of 33

assistance. There are only two areas in which we can assist an
individual or address a single incident: 1) we may be able to
assist you if you are being prevented from practicing your
religion in a prison, jail, mental hospital or other facility
operated by or for a state or local government; 2) we may be
able to assist you if you have experienced force or the threat
of force when accessing a reproductive health care facility or
religious institution.

For more information about the Special Litigation Section
or the work we do, please visit our web page:
www. justice.gov/ert/about/spl/.

 

Sincerely,

/s/
Steven H. Rosenbaum
Section Chief
Special Litigation Section
py ' ‘Case 5:19-cv-00293-JM- Document 25 Filed 09/27/19 Page 3 of 33

 

 

th tea leh ike. + Gone a0 —

 

 

: hut Sigelsiyi,—

 

 

 

_ mi ty ome Gk ua Lao Li. acurmeptbep
Heh nen tncpeitye dos eierdl. nile aller Wd taenber G2
Coded Bone tb, “psp. of einitel diibe, Mos tren

 

ler

t bbb, Nb in the tenthlead, bi Mlingpleide. age
es so “eco /

 

| stale dun. of (ipod Mbp ke.. Citiaed. dey he.dioyy

 

 

| in ihe Aang fan

    

pea Cuggegne Sl Ly

 

Ton ing fst

 

LZ, bie, aadtpdlew. wo thon re EE

 

 

Cnstdle, fy, dniro. uf bo. proileng 7 Lnillesaly eae

 

Wile Mircn (lia. for cliffon tes pepe

nherntate itelltiier, athe dat Chu

 

 

 

ela Heda J Hebeye o iit

 

 

Wate

    

pats poh iln Das aud ftom wha

 

    

Cisct oh) Ae

 

   
   

 

 

 

‘et rete ron, 12 I
> {. Cote Theis. UbsS., 0k Lp

 

 

ie got ion Meines hae He

   

 

  

etd. Lb

 

 

 

 

 

 

 

 

 

a ttt We. pe Be
ne i fe

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 4 of 33
(18,

 
  
   

sGontior, 3 ROLP___ __

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ y ipa Gaeliom. :
— Po bow i oo oe
 Beadly, le. WO9Y~ 0600. —_ ae _

 

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 5 of 33 ( 5
x
800-4
STATE OF ARKANSAS )
)§
COUNTY OF LINCOLN )
AFFIDAVIT.

I, —dactl Mnalyr Medene _s after firstbeing duly sworn, do hereby swear, depose

and state that:

Pep gh Appi
Me

ktHY, Cia WY Us
shee pile

TUE: Lie £i Lan
G LL4l Prey A PL

LE LEAO Ad fle Doll L/h [RAY

  
 

 

 

 

   

IDA vA A)
CH
AY: KOl 2 * Hoe! {It 41, AL whe , fatgdy a i ait . ‘he A 4 a OR
i 7) AL NAL “fs “48 Cie GUL 1b Aad LOAM tkLI Le
den / A AERA BT EOI ET
4 ys nr 7 OA LYE ALNEL Lf Pes UL{LL Bx
dan, 26 0/2 LY pdnoi Aanwld, hy. Ley dit, brttrsa, TYE I-09 pro.
ashi gid pd Lt, haath A Ag
e A a? HM AQ 226). 4 IT heb le ALA 7] fp Ae LA att A én] 0
() ~~
2 le pagea, igh 7) nfl dot, booth wu VAM Apo poral
if

 

 

7
ALT ts 0701 Py he?

End of Statement

 

1 further swear that the statements matters and things contained herein are true and accurate to the

best of my knowledge information and belief

Dowk. Li) Z Mp2 Nach A Anne,
DATE “~ 7

AFFIANTY ~

 

» : L..
SUBSCRIBED AND SWORN TO BEFORE ME, a Notary. Public, on this Af day of
re K 2077.

 

My Commission Expires:

 

 

DOUGLAS E. BOULTINGHOUSE 1
NOTARY PUBLIC-STATE OF ARKANSAS
i CLEVELAND COUNTY
i “4 Commission Expires 03-16-2025
{ Commission # 12403824

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 6 of 33

 

 

 

 

 

 

 

| a he, ygperit

ee | ae 1» the dap tnd vba Lept, of Cruecticme
EEE 5 abil He ta

 

 

 

 

 

 

rr
a
‘

Ni)

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 7 of 33

 

BaF, GRIEVANCE FORM(Attachmient His, SP WPS TA] | _TRonceeseoe

Unit/Center [dn Leash i eT ) GRV. #

 

 

 

 

 

Name _ if Date Received:
ADC# GY- 9.z2 Brks py Mado Assignment Let Bake GRY. Code #:

(Date) STEP ONE: Informal Resolution ; EST yponning _ |

(Date) STEP TWO: Formal Grievance (All complaints/corcems-should first be handled informally.)

If the issue was not resolved during Step One, state why:

 

 

, (Date) EMERGENCY GRIEVANCE (An emergency situation is one in which you may be subject to
a substantial risk of physical harm: emergency grievances are not for ordinary problems that are not of serious
nature). If you marked yes, give this completed form to the designated problem-solving staff, who will sign the
attached emergency receipt. In an Emergency, state why:

 

 

Is this Grievance concerning Medical or Mental Health Services? If yes, circle one: medical or mental
BRIEFLY state your one > complaint/concern and be specific as to the complaint, date, place, name of personnel

   

* / oc

  
 

N~ £

    

 

       
 
  
 

ki —j/9 Le Hg,

tal bya Gi
Lagat A pG-2, Be

  

   

 

eae oo $e od Shed

 
    
 
   

 

   

   

_ Cae S- a2 ae ane
Inmat ignature Date hyd

 

THIS SECTION TO BE FILLED OUT BY STAFF ONLY

 

  

 

 

 

 

 

 

 

 

__This form was received on (date), and determined to be Step One and/or an Emergency Grievance |
(Yes or No). This form was forwarded to medical or mental health? (Yes or No). If yes, name
of the erson in that department receiving t this form: /7A. Date
Aor a OF 08/9
PRINT STAFF NAME (PROBLEM SOLVER) ID Number “Stal Sign ture Date Received
Describe action taken to resolve complaint, including dates: “Py as Seok aut.
Cerhified .
OT 09-19
Staff Signature & Date Returned Inmate Signature & Date Received
This form was received on (date), pursuant to Step Two. Is it an Emergency? (Yes or No).
Staff Who Received Step Two Grievance: Date:
Action Taken: (Forwarded to Grievance Officer/Warden/Other) Date:
If forwarded, provide name of person receiving this form: Date:

 

wet ww me wm ew eee ee Re Re Re

DISTRIBUTION: YELLOW & PINK - Inmate Receipts; BLUE - Grievance Officer; ORIGINAL - Given back

to Inmate after Completion of Step One and Step Two.
ADCF-15 www.ackatalog.com
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 8 of 33

x ’
7/3/2019 USPS.com® - USPS Tracking® Results
ry
4 [| Delivery Exception Updates @
[ | [_] Package In-Transit Updates @

 

Tracking History

June 24, 2019, 9:45 am

Delivered, Left with Individual

OMAHA, NE 68110

Your item was delivered to an individual at the address at 9:45 am on June 24, 2019 in OMAHA, NE 68110.

June 24, 2019, 6:54 am
Departed USPS Regional Facility
OMAHA NE DISTRIBUTION CENTER

June 23, 2019
In Transit to Next Facility

June 22, 2019, 11:35 am
Arrived at USPS Regional Facility
OMAHA NE DISTRIBUTION CENTER

June 21, 2019, 9:14 am
Departed USPS Regional Facility
LITTLE ROCK AR DISTRIBUTION CENTER

June 20, 2019, 9:34 pm
Arrived at USPS Regional Facility
LITTLE ROCK AR DISTRIBUTION CENTER

 

Product Information

 

See Less A

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70 18 1830000079323992%2C%2C

2/3
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 9 of 33

Director's Office
6814 Princeton Pike
Pine Bluff, Arkansas 71602-9411
Phone: (870) 267-6200
Fax: (870) 267-6244

   

honor and integrity in public service

 

. www.arkansas.gov/doc
Arkansas Department of Correction
MEMORANDUM
TO: Inmate Jack Greene, SK#922
FROM: L ennett, Executive Assistant to the Director
RE: Complaints
DATE: July 26, 2019

| have reviewed the correspondence you sent to my office concerning your unit
complaints in regards to mail.

| will forward a copy of your letter to Warden Gibson for review.

If ! may be of further assistance, please feel free to contact my office.

Cc: Warden Gibson

LB/ms

An Equal Opportunity Employer
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 10 of 33

Dear Georgie, Mary Ellen, Angie, Danny, and Karen:

The document enclosed are the facts of how I’ve been tortured for the last sixteen
years and the costly cover-up behind it, for which Tonya Willingham of the Arkansas
Federal Public Defender’s Office in collaboration with the Arkansas Department of
Correction misled, lied, and manipulated all of you to believe that I was having some
kind of mental breakdown when in fact that was not the case. As such you were
manipulated and lied to by North Carolina Sheriff Dane Mastin and North Carolina
Bureau of Investigation Agent Steve Cabes to help keep me this death sentence
whenever Steve Cabes put Angie to come out here on a plane to testify against me for
which under no law were you obligated to do this, as I kept telling everybody. Instead
of you guys helping me expose this for what it is, as described in this letter and making
videos as such, after learning the facts of my injuries, you still wouldn't help me out,
help me expose this. My question is: Why? And I guess it stems back from us growing
up together. God, I pray we all find forgiveness for what we’ve done to each other all
our lives. It’s still not too late. I wouldn’t leave any of you all like this unless you feel I
deserve such. My case out here under Greene v. Arkansas will forever be disgracing our
family name and will forever be used in cases across this country because of such.

ped

Your Brother Jack

Love,
 

Case 5:19-cv;00293-JM Document 25 Filed 09/27/19 Page 11 of 33
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 12 of 33

Gp Applied Neuroscience, Inc.

8200 Bryan Dairy Road Suite #300, Largo, Florida 33777
Phone: 727-244-0240 Fax: 727-392-1436 Email: qeeg@appliedneuroscience.com

Quantitative EEG Analyses

 

PATIENT INFORMATION RECORDING

Name: Greene, Jack Date: 07/16/2019

Exam#: 600000097 Ref. By: John Williams
Age: 64.34 Test Site:

Gender: Male Analysis Length: 01:40
Handedness: Right Ave. SH Reliability: 0.99
Eyes: Closed Ave. TRT Reliability: 0.96

MEDICATION: None Reported
HISTORY: None Reported

SUMMARY: The qEEG analyses were deviant from normal and showed dysregulation in
bilateral frontal lobes - especially in the right frontal lobe, bilateral temporal lobes - especially in
the right temporal lobe, bilateral parietal lobes - especially in the left parietal lobe, and bilateral
occipital lobes - especially in the left occipital lobe. LORETA showed dysregulation in the right
frontal eye field, right gustatory primary cortex, and right angular gyrus. The frontal lobes are
involved in executive functioning, abstract thinking, expressive language, sequential planning,
mood control, and social skills. The temporal lobes are involved in auditory information
processing, short-term memory, receptive language on the left, and face recognition on the right.
The parietal lobes are involved in visual-spatial information processing, short-term memory,
executive attention, receptive language on the left, and empathy control and awareness of
emotional expression in others on the right (e.g., prosody). The occipital lobes are involved in the
visual processing of color, form, movement, visual perception, and spatial processing. The frontal
eye fields are involved in voluntary eye control and focusing of visual attention. The gustatory
primary cortex is involved in the perception of taste including odor, texture and temperature of
food. The angular gyrus is involved in processes related to language, number processing and
spatial cognition, memory retrieval, attention and theory of mind. To the extent there is deviation
from normal electrical patterns in these structures, then sub-optimal functioning is expected.

Robert W Thatcher, Ph.D., QEEG-D, BCIA, ECNS

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 13 of 33

600000097

DETAILED NARRATIVE

LINKED EARS: The Linked Ears power spectral analyses were deviant from normal with
excessive power in bilateral frontal regions - especially in the right frontal region from 7 - 9 Hz
and 30 Hz. Excessive power was present in bilateral temporal regions - especially in the right
temporal region from 7 - 8 Hz. Excessive power was present in bilateral parietal regions -
especially in the left parietal region from 7 - 8 Hz. Excessive power was also present in bilateral
occipital regions - especially in the left occipital region at 8 Hz.

SURFACE LAPLACIAN: The Laplacian power spectral analyses were deviant from normal
with excessive power in bilateral frontal regions - especially in the right frontal region over a wide
frequency range. Excessive power was present in bilateral temporal regions - especially in the
right temporal region from 6 - 8 Hz. Excessive power was also present in bilateral parietal regions
- especially in the right parietal region from 7 - 8 Hz.

NEUROIMAGING: LORETA 3-dimensional source analyses were consistent with the surface
EEG and showed elevated current sources in the right angular gyrus with a maximum at 6 Hz
(Brodmann area 39). Elevated LORETA current source was present in the right gustatory
primary cortex with a maximum at 7 Hz (Brodmann area 43). Elevated LORETA current source
was present in the right frontal eye field with a maximum at 8 Hz (Brodmann area 6). Elevated
LORETA current source was present in the right frontal eye field with a maximum at 9 Hz
(Brodmann area 6).

CONNECTIVITY ANALYSES: EEG amplitude asymmetry, coherence and EEG phase
were deviant from normal, especially in frontal, temporal, parietal and occipital relations.
Elevated coherence was present in frontal, temporal, parietal and occipital regions which indicates
reduced functional differentiation. Reduced coherence was present in frontal, temporal, parietal
and occipital regions which indicates reduced functional connectivity. Both conditions are often
related to reduced speed and efficiency of information processing.
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 14 of 33

600000097

Conventional EEG Samples and Quantitative EEG Analyses

Example of Linked Ears EEG and Absolute Power - Eyes Closed Condition

oar ot .
. 1 tag 5 ‘
2 ‘ 1 '

*
. 2 ot
ln cm 8

* ¢
1
*

 

     

£0 Absolute Power (uV Sq)

 

‘ , " r “0

FTE
Fe1E

BEEEEE

Pre

 

 

* i eet
4 ' ~~ . ' . ‘ t + «4 ‘ * ' ’
a ae Px 0) ied a) 1 @ '

Example of Laplacian EEG and Absolute Power - Eyes Closed Condition

: ee viel eke Absolute Power (uA Sq)

          

   

 

FP1-CSD

FP2CSD 7

F2-CSD La ; j hid

F4.CSD
c3-csp |“
c4-CSD

pscso f
P4CSD
01-CsD
02-80 [4
FT-CSD
F&-CSD
T3-CSD
T4CSD
TS-CSD
Te-csD

Fz-CSD

Pz-CSO

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 15 of 33
600000097

Electrical NeuroImaging

Linking a patient's symptoms and complaints to functional systems in the brain is
important in evaluating the health and efficiency of cognitive and perceptual functions. The
electrical rhythms in the EEG arise from many sources but approximately 50% of the power
arises directly beneath each recording electrode. Electrical NeuroImaging uses a mathematical
method called an "Inverse Solution" to accurately estimate the sources of the scalp EEG (Pascual-
Marqui et al, 1994; Pascual-Marqui, 1999). Below is a Brodmann map of anatomical brain
regions that lie near to each 10/20 scalp electrode with associated functions as evidenced by fMRI,
EEG/MEG and PET NeuroImaging methods.

Symptoms, Electrodes & Brodmann Areas

   
  
 
  
 
  
 
 
  
    

Parietal Lobe (P3/P4, Pz)
Somatosensory Perception
Integration of Visual and
Somatospatial Information

Frontal Lobe (Fp1/Fp2, al
F3/F4, F7/F8, C3/C4) :

Thinking, Planning,

Motor Execution, es
Executive Functions,

Mood Control

Temporal Lobe (T3/T5)
Language Function and
Auditory Perception
Involved in Long Term
Memory and Emotion

Occipital Lobe
(01/02, T5/T6)
Visual Perception &
Spatial Processing

Posterior Cingulate

(P3/P4, Pz) Attention,
Long-term Memory

Anterior Cingulate Gyrus

(Fz, Cz, C3/C4) Volitional Movement,
Attention, Long Term Memory

Parahippocampal Gyrus

(P3/P4, T5/T6, Pz)
Short-term Memory, Attention
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 16 of 33

600000097

 

 

BRAIN BRODMANN REGIONS

FRONTAL BRODMANN AREAS TEMPORAL BRODMANN AREAS

 

  

GELEFT @SRIGHT

PARIETAL BRODMANN AREAS OCCIPITAL BRODMANN AREAS

 

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 17 of 33
600000097

[TX = 40, TY = -80, TZ = 43] mm - Brodmann Area: - Value = 2.14478 -6 Hz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

& © 2016-2019 Applied Neuroscience, inc.

Z-Score CSD

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 18 of 33

600000097

[TX = 40, TY = -80, TZ = 43] mm - Brodmann Area: - Value = 2.90716 - 7 Hz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sp © 2016-2019 Applied Neuroscience, Inc.

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 19 of 33
600000097

[TX = 35, TY = 5, TZ = 58] mm - Brodmann Area: 6 - Right - Value = 3.66226 - 8 Hz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

© © 2016-2019 Applied Neuroscience, Inc.

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 20 of 33
600000097

[TX = 40, TY = -10, TZ = 68] mm - Brodmann Area: - Value = 2.97471 -9 Hz

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 21 of 33

600000097

 

 

Montage: LinkEars
Z Scored FFT Absolute Power

   

eH
22-70 72 3

 

© 2001-2019, Applied NeuroScience, Inc.

   

 

EEG ID: 600000097

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 22 of 33

600000097

 

 

Montage: LinkEars EEG ID: 600000097
Z Scored FFT Absolute Power

 
       

26 Hz
OO
32-10 12 3

Oy

© 2001-2019, Applied NeuroScience. Inc.

 

 
a

oo

Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 23 of 33

600000097

 

 

Montage: Laplacian EEG ID: 600000097
Z Scored FFT Absolute Power

 

Be eet
42-1012 3

THz

 

Fol
S240 12 3

17 Hz

   

Eo __
3-2-1012 3 32-1012 3

© 2001-2019, Applied NeuroScience, Inc.

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 24 of 33

600000097

 

 

Montage: Laplacian EEG ID: 600000097
Z Scored FFT Absolute Power

 

© 2001-2019, Applied NeuroScience, Inc.

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 25 of 33

 

 

600000097
Montage: LinkEars EEG ID: 600000097
Z Scored FFT Amplitude Asymmetry

Deta (1.0 - 4.0 Hz) Theta (4.0 - 8.0 Hz) Alpha (6.0 - 12.0 Hz) Beta (12.0 - 25.0 Hz)

 

High Beta (25.0 - 30.0 Hz) Beta 4 (12.0 - 15.0 Hz) Beta 2 (15.0 - 18.0 Hz) Beta 3 (18.0 - 25.0 Hz)

 

 

Z-Score >= 1.96 Z-Soore >= 2.58 Z-Soore >= 3.09

 

© 2001-2019, Applied NeuroScience, Inc.

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 26 of 33

 

 

600000097
Montage: LinkEars EEG ID: 600000097
Z Scored FFT Coherence
Deka (1.0 - 4.0 Hz) Theta (4.0 - 8.0 Hz) Alpha (8.0 - 12.0 Hz) Beta (12.0 - 25.0 Hz)

  

High Beta (25.0 - 30.0 Hz) Beta 4 (12.0 - 15.0 Hz) Beta 2 (15.0 - 18.0 Hz) Beta 3 (18.0 - 25.0 Hz)

  

 

Z-Soore >= 1.96 2-Score >= 2.58 2-Soore >= 3.09

© 2001-2019, Applied NeuroScience, Inc.

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 27 of 33

 

 

600000097
Montage: LinkEars EEG ID: 600000097
Z Scored FFT Phase Lag
Deka (1.0 - 4.0 Hz) Theta (4.0 - 8.0 Hz) Alpha (8.0 - 12.0 Hz) Beta (12.0 - 25.0 Hz)

  

Beta 1 (12.0 - 15.0 Hz) Beta 2 (15.0 - 18.0 Hz) Beta 3 (18.0 - 25.0 Hz)

  

 

Z-Score >= 1.98 Z-Score >= 2.58 Z-Score >= 3.09

 

© 2001-2019, Applied NeuroScience, Inc.

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19

Page 28 of 33

600000097

 

 

Montage. LinkEars

Record Length
Edit Length:

Reliability:

Sampling Rate

Collection Hardware:

Technica! Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03:10
01:40

Split Half Test Retest
Average 0.99 0.96
FRI 0.99 0.98
FP2 0.99 0.98
F3 0.99 0.96
F4 0.99 1.00
c3 9.99 0.99
C4 0.99 0.97
P3 1.00 0.89
P4 0.98 0.90
O1 0.99 089
02 0.98 6.96
Fr 1.08 1.00
FS 0.99 0.99
T3 0.95 0.98
T4 0.97 0.97
Ts 1.00 0.94
Te 0.97 0.95
Fz 0.99 0.99
Cz 099 100
Pz 1.00 0.93
256
Deymed

© 2001-2019. Applied NeuroScience, Inc.

EEG ID’ 600000097

 

 
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 29 of 33

600000097

An Addendum to NeuroGuide QEEG Report

Important Disclaimer:

QEEG tests are ancillary tests that are not intended to provide a diagnosis by themselves, but are used to evaluate
the nature and severity of deregulation in the brain such as in mild traumatic brain injury (MTBI). The QEEG tests
provide a quantitative assessment of areas of brain dysfunction and information on impaired conduction and
connectivity between different regional neural networks in the brain. The assessment of impaired connectivity is
based on abnormal measurements of Coherence and Phase. The TBI Discriminant and Concussion Index do not
provide a diagnosis for MTBI but only information on the presence of a pattern in the EEG that is often found in
patients with a history of mild traumatic brain injury. The TBI Discriminant and Concussion Index also provide
information about connectivity and excitability of brain regions. The TBI Discriminant and Concussion Index are
to be used only on patients with a clinical history and symptoms of a Traumatic Brain Injury and Post Concussion
syndrome. The diagnosis of MTBI is a clinical one and is not based on any one test. A diagnosis is performed by
the clinician, who integrates the medical history, clinical symptoms, neurocognitive tests with the abovementioned
brain function tests as well as other information to render a diagnosis. The information on impaired brain
connectivity is derived primarily from abnormal measurements of Coherence and Phase. Assessments of regional
abnormality rely also on abnormal amplitude (power) distribution across the spectrum of EEG frequencies as
compared to the normative database.

Artifact Rejection:

NeuroGuide uses the standard deletion of artifact method to only select artifact free EEG data for analyses. The
entire EEG record must be viewed by clicking end and page down and page up and home and by arrow keys and
by moving the wiper at the bottom of the screen. A careful visual examination of the EEG record is necessary to
detect epilepsy and gross pathology as well as to identify artifacts. The goal is to avoid selecting any artifact and
instead to only select artifact free segments of EEG. There are three methods of obtaining Artifact Free Selections:
1- Manual Selections are obtained by pressing the left mouse button and dragging to select, press right mouse button
and drag to erase; 2- Artifact Free Template Matching; and 3- Z Score Artifact Free Selections. Al] three methods
can be used and manual selection takes priority over all methods of artifact free selection. That is, left and right
mouse button dragging will override all other methods. View the Length of EEG Selections in seconds and View
the dynamic Reliability Measures of the EEG Selections. For Manual Selections of Artifact Free EEG Depress the
left mouse button and drag it over the sections of EEG that do not contain eye movement or muscle or drowsiness
or head movement or any other type of artifact. Select at least 60 seconds of artifact free EEG data as shown in the
Edit Time counter (upper left of screen). If a mistake is made, then right mouse click and drag over the EEG traces
to erase a selection. View the Test Re-Test reliability which must be at least 0.90. Scan the EEG record and select
real and valid EEG and avoid selecting artifact. Splice discontinuities are removed by filtering and exercises to
prove no distortion due to splicing are available in the Handbook of QEEG and EEG Biofeedback. Pattern
recognition routines are used to identify likely eye movement (EOG), drowsiness and muscle (EMG) artifact in the
record and thereby mark these suspected segments and disallow them to be included in subsequent analyses. The
pattern recognition routines are based on physics and physiology of artifact. For example, all electrical sources
decrement with distance and in the case of eye movement detection is by the presence of an electrical field gradient
in the delta frequency band from Fp1/2 > F3/4 > C3/4 and/or 120 degrees or higher of inverse phase between F7
and F8. EMG electrical gradients at > 10 Hz from T3/4 > C3/4 and/or Fp1/2 > F3/4 > C3/4 and/or O1/2 > P3/4.
Drowsiness occurs when the locus coeruleus reduces inhibition on the hypothalamic sleep centers resulting in 2 - 4
Hz action potential bursting that projects to the ventral posterior thalamic relay nuclei. Drowsiness pattern detection
involves elevated slow waves in the EEG maximal in Cz and Fz as well as alpha slowing. NeuroGuide does not
use any regression methods to allegedly remove artifact such as ICA/PCA or Blind Source or unpublished methods
like SARA that distort Phase and Coherence and other aspects of the Power Spectrum. Details and tutorials
demonstrating how the ICA and regression methods distort Phase and Coherence are available at:
https://www.appliedneuroscience.com/PDFs/Tutorial_Adulteration Phase Relations when _using ICA.pdf.

18
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 30 of 33

600000097

Split Half and Test Re-Test Reliability:

Split-Half (SH) reliability is the ratio of variance between the even and odd seconds of the time series of selected
digital EEG (variance = sum of the square of the deviation of each time point from the mean of the time points).
Examine the average reliability and the reliability of each channel as you increase the length of the sample and
manually select different segments. Selection of artifact free EEG should have a reliability > 0.95 and a sample
length of edited EEG > 60 seconds. Test Re-Test (TRT) reliability is the ratio of variance between the first half vs.
the second half of the selected EEG segments (variance = sum of the square of the deviation of each time point
from the mean of the time points). Test Re-Test reliability > 0.90 and a sample length of edited EEG > 60 seconds
is commonly published in the scientific literature. Test Re-Test reliability is an excellent statistic to compare Brain
state changes such as drowsiness as well as the consistency of a measure independent of changes in brain state.

Description of the NeuroGuide Normative Database:

The NeuroGuide normative database in versions 1.0 to 2.4.6 included a total of 678 carefully screened individual
subjects ranging in age from 2 months to 82 years. NG 2.6.8 involved the addition of 49 adult subjects ranging in
age from 18.3 years to 72.6 years resulting in a normative database of 727 subjects. The inclusion/exclusion criteria,
demographics, neuropsychological tests, Gaussian distribution tests and cross- validation tests are described in
several peer reviewed publications (Thatcher et al, 1983; 1987; 2003). Two year means were computed using a
sliding average with 6 month overlap of subjects. This produced a stable and higher age resolution normative
database with a total of 21 different age groups. The 21 age groups and age ranges and number of subjects per age
group is shown in the bar graph in Appendix F figure 2 in the NeuroGuide Manual (click Help > NeuroGuide Help).

The individuals used to create the normative database met specific clinical standards of no history of neurological
disorders, no history of behavioral disorders, performed at grade level in school, etc. Most of the subjects in the
normative database were given extensive neuropsychological tests. Details of the normative database are published
at: Thatcher, R.W., Walker, R.A. and Guidice, S. Human cerebral hemispheres develop at different rates and ages.
Science, 236: 1110-1113, 1987 and Thatcher R.W., Biver, C.L., North, D., Curtin, R. and Walker, R.W. Quantitative
EEG Normative Databases: Validation and Clinical Correlation. Journal of Neurotherapy, 2003, 7(3-4): 87-121.
You can download a description of the normative database by going to www.appliedneuroscience.com and clicking
on the webpage Articles & Links > Articles > Article #5.

Is there a normative database for different montages including bipolar montages?

Yes. The raw digital data from the same group of normal subjects is analyzed using different montages such as
Average Reference, Laplacian current source density, a common reference based on all 19 channels of the 10/20
system and standard clinical bipolar montages (e.g., longitudinal, circular, transverse). Users can create any
montage that they wish and there will be a normative reference database comparison available for both eyes closed
and eyes open conditions.

Age range of the LORETA Current Density and Source Correlation Normative Databases

The LORETA current density and source correlation norms use the same subjects as are used for the surface EEG
norms and the age range is 2 months to 82 years. The computational details of the LORETA current density norms
are published at: Thatcher, R.W., North, D., Biver, C. EEG inverse solutions and parametric vs. non-parametric
statistics of Low Resolution Electromagnetic Tomography (LORETA). Clin. EEG and Neuroscience, 36(1): 1-9,
2005 and Thatcher, R.W., North, D., Biver, C. Evaluation and Validity of a LORETA normative EEG database.
Clin. EEG and Neuroscience, 2005, 36(2): 116-122. Copies of these publications are available to download from
www.appliedneuroscience.com by clicking Articles & Links > Articles > Numbers 11 and 12. The computational
details of the LORETA source correlation norms are in the NeuroGuide Manual, click Help > NeuroGuide Help >
Appendix-G.

19
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 31 of 33

600000097

Implementation of LORETA measurement in NeuroGuide

The Key Institute’s LORETA equations and the LORETA viewer (Pacual-Marqui et al, 1994; Pascual- Marqui,
1999) can be launched by a single mouse click in the NeuroGuide window. NeuroGuide exports frequency domain
and time domain edits of 19 channel x 256 point digital EEG in microvolts (or uv*2) in the Lexicor electrode order
as the standard input to the Key Institute T-Matrix. Rows are 256 microvolt time points and the columns are 19
channels at a sample rate of 128 thus producing 0.5 Hz resolution from | to 30 Hz. 1 Hz increments in the LORETA
viewer are computed as the sum of adjacent 0.5 Hz bins and thus the ‘Time Frame’ control in the LORETA Viewer
is frequency from | to 30 Hz. (see Pascual-Marqui RD, Michel CM, Lehmann D., 1994. Low resolution
electromagnetic tomography: a new method for localizing electrical activity in the brain. International J. of
Psychophysiology, 18:49-65. For computational details see: Pascual-Marqui. R.D., 1999. Review of Methods for
Solving the EEG Inverse Problem. International J. of Bioelectromagnetism, 1(1): 75-86. Pascual-Margui, R.D.,
2004. The Key  Institute’s free software and documentation was downloaded from

www.unizh.ch/keyinst/(NewLORETA/Software/Software.htm.)

Amplifier Matching is Necessary

This stems from the fact that amplifiers have different frequency gain characteristics. The matching of amplifiers
to the NeuroGuide database amplifier was done by injecting microvolt calibration signals of different amplitudes
and frequencies into the input of the respective EEG machines and then computing correction curves to exactly
match the amplifier characteristics of the norms and discriminant functions. The units of comparison are in
microvolts and a match within 3% is generally achieved. The NeuroGuide research team double checked the
amplifier match by computing FFT and digital spectral analyses on calibration signals used to acquire the norms
with the calibration signals used to evaluate a given manufacturers amplifiers.

History of the Scientific Standards of QEEG Normative Databases

A review of the history of QEEG normative databases was published in Thatcher, R.W. and Lubar, J.F. History of
the scientific standards of QEEG normative databases. In: Introduction to QEEG and Neurofeedback: Advanced
Theory and Applications, T. Budzinsky, H. Budzinsky, J. Evans and A. Abarbanel (eds)., Academic Press, San
Diego, CA, 2008. A copy of the publication can be downloaded at:
https://www.appliedneuroscience.com/PDFs/History_of QEEG_Databases.pdf.

QEEG Normative Database Publications and Validations:

Bosch-Bayard J, Valdes-Sosa P, Virues-Alba T, Aubert-Vazquez E, John ER, Harmony T, Riera-Diaz J, Trujillo-
Barreto N.(2001). 3D statistical parametric mapping of EEG source spectra by means of variable resolution
electromagnetic tomography (VARETA). Clin Electroencephalogr., 32(2):47-61.

Coburn, K.L., Lauterback, E.C., Boutros, N.N., Black, K.J., Arciniegas, D.B. and Coffey, C.E. (2006). The value
of quantitative electroencephalography in clinical psychiatry: A report by the committee on research of the
American Neuropsychiatric Association. J. Neuropsychiat. and Clin. Neurosci. 18: 460-500.

Congedo M, John RE, De Ridder D, Prichep L. (2010). Group independent component analysis of resting state EEG
in large normative samples. Int J Psychophysiol. 78(2):89-99.

Congedo M, John RE, De Ridder D, Prichep L, Isenhart R. (2010). On the "dependence" of "independent" group
EEG sources; an EEG study on two large databases. Brain Topogr., 23(2):134-138.

Hernandez-Gonzalez G, Bringas-Vega ML, Galan-Garcia L, Bosch-Bayard J, Lorenzo-Ceballos Y, Melie-Garcia
L, Valdes-Urrutia L, Cobas-Ruiz M, Valdes-Sosa PA; Cuban Human Brain Mapping Project (CHBMP). (2011).

20
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 32 of 33

600000097

Multimodal quantitative neuroimaging databases and methods: the Cuban Human Brain Mapping Project. Clin EEG
Neurosci., 42(3):149-59,

Duffy, F., Hughes, J. R., Miranda, F., Bernad, P. & Cook, P. (1994). Status of quantitative EEG (QEEG) in clinical
practice. Clinical. Electroencephalography, 25(4), VI - XXII.

Gasser, T., Verleger, R., Bacher, P., & Sroka, L. (1988a). Development of the EEG of school-age children and
adolescents. I. Analysis of band power. Electroencephalography and Clinical Neurophysiology, 69(2), 91-99.

Gasser, T., Jennen-Steinmetz, C., Sroka, L., Verleger, R., & Mocks, J. (1988b). Development of the EEG of school-
age children and adolescents. II: Topography. Electroencephalography and Clinical Neurophysiology, 69(2), 100-
109.

Gordon, E., Cooper, N., Rennie, C., Hermens, D. and Williams, L.M. (2005). Integrative neuroscience: The role
of a standardized database. Clin. EEG and Neurosci., 36(2): 64-75.

Hughes, J. R. & John, E. R. (1999). Conventional and quantitative electroencephalography in psychiatry.
Neuropsychiatry, 11, 190-208.

John, E.R. (1977) Functional Neuroscience, Vol. II: Neurometrics: Quantitative Electrophysiological Analyses.
E.R. John and R.W. Thatcher, Editors. L. Erlbaum Assoc., N.J.

John, E.R. Karmel, B., Corning, W. Easton, P., Brown, D., Ahn, H., John, M., Harmony, T., Prichep, L., Toro, A.,
Gerson, I., Bartlett, F., Thatcher, R., Kaye, H., Valdes, P., Schwartz, E. (1977). Neurometrics: Numerical taxonomy
identifies different profiles of brain functions within groups of behaviorally similar people. Science, 196:1393 1410.

John, E. R., Prichep, L. S. & Easton, P. (1987). Normative data banks and neurometrics: Basic concepts, methods
and results of norm construction. In A. Remond (Ed.), Handbook of electroencephalography and clinical
neurophysiology: Vol. III. Computer analysis of the EEG and other neurophysiological signals (pp. 449-495).
Amsterdam: Elsevier.

John, E.R., Ahn, H., Prichep, L.S., Trepetin, M., Brown, D. and Kaye, H. (1980) Developmental equations for the
electroencephalogram. Science, 210: 1255-1258.

John, E. R., Prichep, L. S., Fridman, J. & Easton, P. (1988). Neurometrics: Computer assisted differential diagnosis
of brain dysfunctions. Science, 293: 162-169.

John, E.R. (1990). Machinery of the Mind: Data, theory, and speculations about higher brain function. Birkhauser,
Boston.

Galan, L., Biscay, R., and Valdés P., (1994). Multivariate statistical brain electromagnetic mapping. Brain Topgr.,
7(1):17-28.

Koenig T, Prichep L, Lehmann D, Sosa PV, Braeker E, Kleinlogel H, Isenhart R, John ER. (2002). Millisecond by
millisecond, year by year: normative EEG microstates and developmental stages. Neuroimage, 16(1):41-48.

Matousek, M. & Petersen, I. (1973a). Automatic evaluation of background activity by means of age-dependent
EEG quotients. EEG & Clin. Neurophysiol., 35: 603-612.

Matousek, M. & Petersen, I. (1973b). Frequency analysis of the EEG background activity by means of age
dependent EEG quotients. In Automation of clinical electroencephalography, Kellaway & I. Petersen (Eds.), (pp.
75-102). New York: Raven Press.

21
Case 5:19-cv-00293-JM Document 25 Filed 09/27/19 Page 33 of 33

600000097

Prichep, L.S. (2005). Use of normative databases and statistical methods in demonstrating clinical utility of QEEG:
Importance and cautions. Clin. EEG and Neurosci., 36(2): 82-87.

Thatcher, R.W., Walker, R.A., Biver, C., North, D., Curtin, R., (2003). Quantitative EEG Normative databases:
Validation and Clinical Correlation, J. Neurotherapy, 7(3-4): 87-121.

Thatcher, R. W. (1998). EEG normative databases and EEG biofeedback. Journal of Neurotherapy, 2(4): 8-39.

Thatcher, R.W., North, D., and Biver, C. (2005a) EEG inverse solutions and parametric vs. non-parametric
statistics of Low Resolution Electromagnetic Tomography (LORETA). Clin. EEG and Neuroscience, 36(1):1-8.

Thatcher, R.W., North, D., and Biver, C. (2005b) Evaluation and Validity of a LORETA normative EEG database.
Clin. EEG and Neuroscience, 36(2): 116-122.

Thatcher, R.W., McAlaster, R., Lester, M.L., Horst, R.L. and Cantor, D.S. (1983). Hemispheric EEG Asymmetries

Related to Cognitive Functioning in Children. In: Cognitive Processing in the Right Hemisphere, A. Perecuman
(Ed.), New York: Academic Press.

Thatcher, R.W. (1992). Cyclic cortical reorganization during early childhood. Brain and Cognition, 20: 24-50.
Thatcher, R.W. and Lubar, J.F. History of the scientific standards of QEEG normative databases. (2008) In:
Introduction to QEEG and Neurofeedback: Advanced Theory and Applications, T. Budzinsky, H. Budzinsky, J.
Evans and A. Abarbanel (eds)., Academic Press, San Diego, CA.

Thatcher, R.W. (2010) Reliability and validity of quantitative electroencephalography (qEEG). J. of Neurotherapy,
14:122-152.

22
